Citation Nr: 1434507	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-43 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction in the evaluation of low back strain with degenerative disc disease (DDD) from 20 percent to 10 percent was proper, effective May 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which reduced a 20 percent rating for low back strain with DDD to 10 percent, effective May 1, 2009. 

On his October 2009 Substantive Appeal, the Veteran requested a hearing before a Member of the Board in connection with his claim.  In May 2012, the Veteran withdrew this hearing request.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e).

The Virtual VA and VBMS files have been reviewed. 


FINDINGS OF FACT

1.  In a November 2005 rating decision, VA granted entitlement to service connection for low back strain with DDD, and assigned a 20 percent rating, effective December 14, 2004.
 
2.  In October 2008, following examination in September 2008, the RO proposed to reduce the 20 percent rating for low back strain with DDD to 10 percent. 

3.  In a February 2009 rating decision, the RO reduced the disability evaluation for the Veteran's low back strain with DDD to 10 percent, effective May 1, 2009.
 
4.  Since May 1, 2009, the evidence does not show that the Veteran's low back strain with DDD was primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or that the Veteran experienced any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his lumbar spine disability.


CONCLUSION OF LAW

The reduction from 20 percent to 10 percent for the service-connected low back strain with DDD, effective May 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Where the RO proposes to reduce a currently assigned evaluation and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e).  The beneficiary must also be notified that he has an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days.  38 C.F.R. § 3.105(i).  Unless a hearing is requested, if additional evidence is not received within the 60-day period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The October 2008 rating decision and a November 2008 letter provided the required notice regarding the proposed reduction allowing for a period of 60 days for the Veteran to request a hearing and submit additional evidence.  The Veteran did not request a hearing.  Accordingly, VA's duty to notify, including the duty outlined by 38 C.F.R. § 3.105(e), has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records are associated with the record.  VA provided the Veteran a medical examination in September 2008 and November 2011.  The examinations are adequate because they contain a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Rating Reduction

With regard to the reduction of the rating assigned for low back strain with DDD to 10 percent, effective May 1, 2009, the RO procedurally complied with 38 C.F.R. 
§ 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction as addressed above. 

The next question is whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 20 percent disability rating was awarded effective December 14, 2004, and was reduced effective May 1, 2009, less than five years later.  Accordingly, 
38 C.F.R. § 3.344(c) does not apply as the procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) are not applicable to ratings which have been in effect for less than five years.  See Lehman v. Derwinski, 1 Vet. App. 339 (1991).

Unlike the requirements for a reduction in the evaluation for disabilities in effect for five years or more which require evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, warrant a reduction when an adequate re-examination discloses improvement in the condition.  See 38 C.F.R. § 3.344(c).

There are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown, 
5 Vet. App. at 420-421.  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 
38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Rating of Low Back Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In a November 2005 rating decision, the RO granted service connection and assigned a 20 percent rating for low back strain with DDD, effective December 14, 2004 under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The notes to the Rating Formula for Diseases and Injuries of the Spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).

Also applicable to the Veteran's claim is Diagnostic Code 5243, which provides that the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes (Diagnostic Code 5243) should be applied to evaluate a spinal disability if this would result in a higher disability rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination in September 2008, the Veteran reported low back stiffness and pain in the morning, relieved by mild activity, but aggravated if he overextends physically.  He reported stiffness, soreness, and pain with lifting more than 15 pounds.  The Veteran described severe flare-ups occurring every two to three weeks and lasting one to two weeks in duration, but noted that the functional limitation of the flare-ups primarily affected his cervical spine range of motion, rather than his lumbar spine.  He is service-connected for cervical spine strain, currently rated as 20 percent disabling.  The Veteran denied any incapacitating episodes in the last twelve months.  Upon clinical evaluation of the lumbar spine, the VA examiner found no spasms, atrophy, guarding, tenderness, or weakness.  Gait and spinal curvatures were clinically normal.  No lumbar spine ankylosis was found.  Upon range of motion testing of the lumbar spine, flexion was to 70 degrees, with painful motion beginning at 70 degrees.  There was no additional loss of motion on repetitive use.  Extension was to 10 degrees, with painful motion at 10 degrees, and no additional loss of motion on repetitive use.  Right lateral flexion was to 15 degrees, with painful motion at 15 degrees, and no additional loss of motion on repetitive use.  Left lateral flexion was to 30 degrees, with painful motion at 30 degrees, and no additional loss of motion on repetitive use.  Right rotation was to 15 degrees, with painful motion at 15 degrees, and no additional loss of motion on repetitive use.  Left rotation was to 25 degrees, with painful motion at 25 degrees, and no additional loss of motion on repetitive use.  X-ray findings of October 2006 show joint space narrowing, vacuum disc, and sclerosis of L5/S1.  Motor examination reflected 5/5 strength in all extremities.  Sensory examination and reflexes were normal in all extremities.  

On his October 2009 Substantive Appeal, the Veteran reported that he has "severe back pain with incapacitating episodes during all self-care tasks...due to pain and weakness."  He asserted that his condition required additional clinical evaluation. 

On VA examination in November 2011, the Veteran reported constant moderate to severe pain, which he described as achy and dull.  He did not report any incapacitating episodes requiring bed rest or prescription medication by a physician in the past twelve months.  He reported numbness, tingling, or weakness.  He reported flare-ups which cause loss of motion and loss of function.  Gait and spinal curvatures were clinically normal, and no spasm, atrophy, or weakness was found.  Guarding and tenderness were found.  Upon range of motion testing of the lumbar spine, flexion was to 90 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 20 degrees.  Right rotation was to 20 degrees.  Left rotation was to 20 degrees.  There was objective evidence of pain on active range of motion.  No additional pain or limitations were found with repetitive motion.  Examination of extremities reflected no cyanosis, clubbing, edema, trophic changes, ulcers or varicose veins.  Neurologic examination indicated motor testing was 5/5 in all four extremities.  Sensory testing was intact to pain, light touch, vibratory sense and position in all four extremities.  Deep tendon reflexes were 2+/4 in knee jerks, ankle jerks, biceps, triceps and brachioradialis.  Toes were down going bilaterally.

Based on the evidence above, the Board finds that the reduction was proper.  The record established that flexion has been no worse than 70 degrees, with no incapacitating episodes in the last twelve months.  In order to be entitled to assignment of a rating higher than 10 percent for low back strain with DDD, there must be evidence of forward flexion of 60 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  This has not been demonstrated.  On examination in September 2008, the Veteran's forward flexion was to 70 degrees.  The VA examiner did not find muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Then on examination in November 2011, the Veteran's forward flexion was to 90 degrees.  Again, the VA examiner did not find muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The Board also considered whether the higher rating was warranted based on consideration of the complaints of pain and flare-ups.  However, the evidence clearly demonstrates that even considering the reports of pain the Veteran has continued to retain motion in his lower back.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in functional loss akin to the Veteran having flexion limited to 60 degrees or resulting in an abnormal gait or spinal contour.  In fact, the September 2008 and November 2011 VA examiners performed repetitive motion tests and specifically noted no additional loss of motion.   In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine. Accordingly, an increased disability rating under the revised General Formula is not warranted. 38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board considered whether the higher evaluation was warranted based upon the granting of a separate neurological disability related to the lumbar spine.  However, the evidence fails to reflect any neurological disabilities related to the lumbar spine.  Testing in September 2008 and November 2011 reflected motor, sensory and reflex testing was normal.  While a November 2009 statement from a treating practitioner reported leg pain the practitioner only noted that the Veteran's MRI findings reflected disc material extending to the neuroforamina "causing risk for radicular pain."  As there was no indication the Veteran currently had a diagnosis of radiculopathy and the VA examinations and the VA treatment records reflect normal sensory, motor and reflex testing, a separate evaluation for neurological disability is not warranted at this time.

Similarly, a higher rating is not warranted under Diagnostic Code 5243.  Although the Veteran described incapacitating episodes in his substantive appeal, he has never been found to have acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, Note 1.  Furthermore, the Veteran reported no incapacitating episodes in the last twelve months at both the September 2008 and the November 2011 VA examinations.  A 20 percent rating is only available under that Diagnostic Code when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  Thus, the evidence of record, lay and medical, reflects that the Veteran's pain and limitation of motion is more appropriately rated as 10 percent disabling.  

For the reasons discussed above, the Board affirms the propriety of the RO's reduction in the rating assigned for low back strain with DDD from 20 percent to 10 percent, and hence the claim must be denied.  38 C.F.R. § 3.344(c).  This decision does not leave the Veteran without recourse as, should the Veteran's low back disability worsen, he is free to file for an increased evaluation at that time.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The reduction in the rating assigned for low back strain with DDD from 20 percent to 10 percent was appropriate, and the appeal is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


